DETAILED ACTION
This is on the merits of Application No. 17/275869, filed on 03/12/2021. Claims 1-8 and 11-13 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 6 line 3 now states --from the proximal end to the distal end of the plurality of cam teeth.--.


Allowable Subject Matter
Claims 1-8, and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose nor render obvious the limitations of claims 1 and 13. Particularly, a first cam ring rotatably fixed with respect to a pressure plate, a second cam ring rotatable relative to the first cam ring and both cam rings having a plurality of cam surfaces configured such that rotation of the second cam ring relative to the first cam ring varies a height of the adjustment mechanism, and a torsion spring applying a biasing force to the second cam ring promoting rotation of the second cam ring relative to the first cam ring; a back drive prevention assembly including a back drive spring attached to the pressure plate and first cam ring to prevent back drive of the second cam ring through a baffle including a plurality of cam teeth formed on a bottom surface of the baffle; wherein the cam teeth are formed at an angle A relative to a bottom surface of the baffle from a proximal end of the cam teeth to a distal end of the cam teeth decreasing a load applied to the back drive spring and reducing displacement of the back drive spring. Lindner et al (US 6923304) is the closest prior art of record. Lindner discloses a blocking element (26) attached to a pressure plate (14) and cam teeth (48) formed at an angle and formed on a baffle (50) with a spring (18). Lindner discloses a torsion spring (38) attached to the baffle and spring (18). Lindner does not disclose a back drive spring attached to the pressure plate and first cam ring to prevent back drive of a second cam ring through the baffle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659